Title: General Orders, 20 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Monday 20. May 82.
                            Parole C. Signs.
                        
                        The General did not make any public remarks on the last inspection Returns, beause at that time several Corps
                            had not received thier New Cloathing and consequently a difference of appearance was unavoidable. He cannot however
                            conceal the pleasure he received from finding the Two regiments of New York in the best order possible; by the report of
                            the inspector General, which also concured with his own Observation.
                        As on the one hand it will afford the highest satisfaction to the Commander in Chief to have frequent
                            opportunities of giving honorable Testimony to Military merit, so on the other, he is convinced the good of the service
                            and the faithful discharge of his duty requires that every remarkable instance of demerit, want of attention, or
                            Negligence should meet with reprehension—He will not therefore hesitate to commit to the Records of the Army what shall
                            appear to him to be the distinguishing charactersticks of any particular Corps.
                    